574 So.2d 1256 (1991)
Peter M. CIECIERSKI
v.
AVONDALE SHIPYARDS, INC., et al.
No. 91-C-0205.
Supreme Court of Louisiana.
March 1, 1991.
LEMMON, J., concurs and assigns reasons.
LEMMON, Justice, concurring in the denial of the application.
The issue of the right to recover punitive damages, as one of several items of damages demanded in the petition, generally should not be raised by an exception of no cause of action (or by motion to strike), because a pretrial ruling on the issue frequently results in piecemeal appeals and unwarranted delays (as occurred in this case).[1] The preferable procedure would have been for the trial court of overrule the exception and later, at the trial on the merits, to exclude evidence of punitive damages, allowing relator to present the evidence by means of a proffer so that in any subsequent appeal all issues could be presented at one time. Rodriguez v. American Bankers Insurance Company of Florida, 386 So.2d 652 (La.1980).
NOTES
[1]  Here, the trial court granted the pretrial exception in May, 1989, and the court of appeal affirmed in December, 1990). The case apparently still has not gone to trial on the merits.